Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 1 of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02357-REB-KLM
PATRICK McGUIRE,
Plaintiff,
V.
AARGON AGENCY, INC.,

Defendant.

 

SCHEDULING ORDER

 

1. DATE OF CONFERENCE
AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

On August 27, 2019, the Court set the Scheduling Conference for November 6, 2019 at 9:30 AM in
Courtroom A-401, Fourth Floor, Alfred A. Arraj United States Courthouse, 901 19" Street, Denver, Colorado

before Magistrate Judge Kristen L. Mix.

Joseph S. Davidson David J. Kaminski

Mohammed O. Badwan CARLSON & MESSER LLP
SULAIMAN LAW GROUP, LTD. 5901 West Century Boulevard
2500 South Highland Avenue Suite 1200

Suite 200 Los Angeles, California 90045
Lombard, Illinois 60148 +1 310-242-2200

+1 630-575-8181 kaminskd@cmtlaw.com
jdavidson@sulaimanlaw.com

mbadwan@suliamanlaw.com Counsel for Aargon Agency, Inc.

Counsel for Patrick McGuire
2. STATEMENT OF JURISDICTION

The Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k and 28 U.S.C. § 1331.

1
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 2 of 8

3. STATEMENT OF CLAIMS AND DEFENSES

a. Plaintiffs): On August 19, 2019, Plaintiff filed this case against Defendant alleging violations
of the Fair Debt Collection Practices Act (“FDCPA), 15 U.S.C. § 1692 et seq., Plaintiff
alleges that Defendant violated 15 U.S.C. §§ 1692e(2), e(5) and e(10) by falsely suggesting
that interest will accrue on Plaintiff's delinquent Denver Health & Hospital Facility
obligation absent payment. By including “Interest Accrued” — even showing $0.00 — could
imply the future accrual of interest. Plaintiff's account balance, however, was not varying
over time — this debt was not accruing interest.

b. Defendant: Defendant denies that it violated the Fair Debt Collection Practices Act, 15
U.S.C. §1692, et seq. Defendant further denies that it falsely suggested that interest would
accrue on Plaintiff's Denver Health & Hospital Facility debt.

4. UNDISPUTED FACTS
The following facts are undisputed:
None.
5. COMPUTATION OF DAMAGES

a Plaintiff: As a result of Defendant's violation(s) of 15 U.S.C. §§ 1692e(2), e(5) and e(10), Plaintiff
is seeking (i) any actual damage, (ii) such additional damages as the court may allow, but not
exceeding $1,000.00, and (iii) the costs of the action, together with reasonable attorney's fees as
determined by the court.

b. Defendant: Defendant requests the following relief? Defendant will seek to dismiss Plaintiff's case
with prejudice, and seek to recover defense attorneys’ fees and costs incurred herein, and for such

further relief as the Court deems just and equitable.
2
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 3 of 8

6. REPORT OF PRECONFERENCE
DISCOVERY AND MEETING UNDER FED. R. CIV. P. 26(f)

a. Date of Rule 26(f) meeting.
October 8, 2019.
b. Names of each participant and party he/she represented.
Joseph S. Davidson David J. Kaminski
SULAIMAN LAW GROUP, LTD. CARLSON & MESSER LLP
2500 South Highland Avenue 5901 West Century Boulevard
Suite 200 Suite 1200
Lombard, Illinois 60148 Los Angeles, California 90045
+1 630-575-8181 +1 310-242-2200
jdavidson@sulaimanlaw.com kaminskd@cmtlaw.com
Counsel for Patrick McGuire Counsel for Aargon Agency, Inc.
Cc. Statement as to when Rule 26(a)(1) disclosures were made or will be made.
Rule 26(a)(1) disclosures will be made on or before October 22, 2019.
d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P. 26(a)(1).
None.
e. Statement concerning any agreements to conduct informal discovery:
None.
f. Statement concerning any other agreements or procedures to reduce discovery and other litigation
costs, including the use of a unified exhibit numbering system.
g. Statement as to whether the parties anticipate that their claims or defenses will involve extensive

electronically stored information, or that a substantial amount of disclosure or discovery will involve
information or records maintained in electronic form.

The parties do not anticipate that their claims or defenses will involve extensive

3
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 4of8

electronically stored information, or that a substantial amount of disclosure or discovery

will involve information or records maintained in electronic form. dew hdl .

h. Statement summarizing the parties’ discussions regarding the possibilities for promptly settling or
resolving the case.
None.
7. CONSENT

All parties a fhave] am {have not] consented to the exercise of jurisdiction of a magistrate

judge.
8. DISCOVERY LIMITATIONS
a. Modifications which any party proposes to the presumptive numbers of depositions or interrogatories
contained in the Federal Rules.

Two (2) depositions Zick. P* side

b. Limitations which any party proposes on the length of depositions.
Seven (7) hours each.

c. Limitations which any party proposes on the number of requests for production and/or requests for
admission. rf - hae po i Ae
Twenty-five (25)

d. Other Planning or Discovery Orders
No opposed discovery motions are to be filed with the Court until the parties comply with
D.C.COLO.LCivR. 7.1 (a). If the parties are unable to reach agreement on a discovery issue
after conferring, they shall arrange a telephone hearing with Magistrate Judge Mix

regarding the issue. Both of these steps must be completed before any contested discovery

motions are filed with the Court. See Aderrcbom,

4
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 5of8

9. CASE PLAN AND SCHEDULE
a. Deadline for Joinder of Parties and Amendment of Pleadings:

December 20, 2019.
b. Discovery Cut-off:

June 9, 2020.
C. Dispositive Motion Deadline:

July 9, 2020.
d. Expert Witness Disclosure

I. The parties shall identify anticipated fields of expert testimony, if any.
Umrictemsoan- None.
2. Limitations which the parties propose on the use or number of expert witnesses.
ORES Ore espet an sich, abet forfour have ff AF.
3. The parties shall designate all experts and provide opposing counsel and any pro se parties
with all information specified in Fed. R. Civ. P. 26(a)(2) on or before April 15, 2020.
4, The parties shall designate all rebuttal experts and provide opposing counsel and any pro se
party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before May 13, 2020.

e. Identification of Persons to Be Deposed:

Plaintiff =f will dap ria (he fro { tnd

lc pire?
Defendant’s Fed. R. (. P. 30(b)(6) corporate representative

e

Via
f. Deadline for Interrogatories:
April 3, 2020.
gee
g. Deadline a Requests for Production of Documents and/or Admissions

April 3, 2020.
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 6 of 8

10. DATES FOR FURTHER CONFERENCES

[The magistrate judge will complete this section at the scheduling conference if he or she has not
already set deadlines by an order filed before the conference.]

a. Status conferences will be held in this case at the following dates and times:

Arba det

a ha Be ey ey
b. A final pretrial conference will be held in this case on ato’clock st ina Ae. hd

 

4
Pretrial Order shall be prepared by the parties and submitted to the court no later than seven (7) days

before the final pretrial conference.
11. OTHER SCHEDULING MATTERS

a. Identify those discovery or scheduling issues, if any, on which counsel after a good faith effort, were
unable to reach an agreement.

None at this time.

b. Anticipated length of trial and whether trial is to the court or jury.

Plaintiff: 2 to 3 days. Trial is to jury.
Defendant: 2 to 3 days. Court Trial.

c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or economically
conducted in the District Court’s facilities at 212 N. Wahsatch Street, Colorado Springs, Colorado
80903-3476; Wayne Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand Junction,
Colorado 81501-2520; or the U.S. Courthouse/Federal Building, 103 Sheppard Drive, Durango,
Colorado 81303-3439.

None at this time.

12. NOTICE TO COUNSEL AND PRO SE PARTIES

The parties filing motions for extension of time or continuances must comply with D.C.COLO.LCivR

6
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 7 of 8

6.1(c) by submitting proof that a copy of the motion has been served upon the moving attorney's client, all
attomeys of record, and all pro se parties.

Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or
Practice Standards established by the judicial officer presiding over the trial of this case.

With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

Counsel and unrepresented parties are reminded that any change of contact information must
be reported and filed with the Court pursuant to the applicable local rule.

13. AMENDMENTS TO SCHEDULING ORDER

The scheduling order may be altered or amended only upon a showing of good cause.

DATEDthis___Voventx— f,  dayofo-——— “52019.

 

BY THE COURT:
United Stites Magistrate Judge”
APPROVED:
/s/ Joseph S. Davidson /s/ David J. Kaminski
Joseph S. Davidson David J. Kaminski
SULAIMAN LAW GROUP, LTD. CARLSON & MESSER LLP
2500 South Highland Avenue 5901 West Century Boulevard
Suite 200 Suite 1200
Lombard, Illinois 60148 Los Angeles, California 90045
+1 630-575-8181 +1 310-242-2200
jdavidson@sulaimanlaw.com kaminskd@cmtlaw.com
Counsel for Patrick McGuire Counsel for Aargon Agency, Inc.
Case 1:19-cv-02357-REB-KLM Document 20 Filed 11/06/19 USDC Colorado Page 8 of 8

Civil Action No. (G-cv-2354 -REB- Ktry

 

ADDENDUM TO SCHEDULING ORDER

 

IT IS HEREBY ORDERED as follows:

1.

Dated:

The parties shall adhere to the Sedona Principles regarding disputes
relating to electronic discovery. See www.thesedonaconference.org.

The discovery cut-off date is the deadline for completing discovery and
the deadline for making discovery motions.

The parties shall file a proposed Order under F.R.E 502(d) on or before
Novena. 2, WFP

The parties shall file a joint status report explaining in detail their efforts to
settle the case on or before 30, 7220.

All discovery motions shall bé made in compliance with Magistrate Judge
Mix's discovery procedures. See www.cod.uscourts.gov.

ovenle~ 6. 20/9

 

YE LK
Kristén L. Mix Z
United States Magistrate Judge
